Citation Nr: 0315968	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-02 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
cervical spine injury with arthritis, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for allergic rhinitis, 
with a history of otitis media, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to May 1983 
and from August 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran's claim was remanded for additional 
development in June 2000.  It is again before the Board for 
appellate review.

The Board notes that the veteran's representative has 
referred to the issue of entitlement to service connection 
for right ear hearing loss in submissions dated in February 
and April 2003.  The veteran was denied entitlement to 
service connection for right ear hearing loss in February 
1998 and was provided notice of the rating action in March 
1998.  There is no indication in the claims file that the 
veteran has submitted a notice of disagreement (NOD) with 
that rating decision.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely NOD to a rating decision denying the benefit sought, 
and a timely substantive appeal, filed after a statement of 
the case is issued.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2002).  
Since an appeal of the February 1998 rating decision 
regarding the denial of service connection for right ear 
hearing loss has not been developed for the Board's review, 
the issue is not for appellate review.

The Board also notes that an issue of entitlement to an 
earlier effective date for the award of service connection 
for cervical spine disability was first addressed in a May 
2001 supplemental statement of the case.  Nevertheless, a 
substantive appeal was not filed within 60 days in order to 
perfect an appeal.  38 C.F.R. § 20.302(c) (a substantive 
appeal must be filed within 60 days when an issue not 
previously appealed is addressed in a supplemental statement 
of the case).  


REMAND

The veteran was originally granted service connection for 
sinus and ear infection disabilities in November 1987.  He 
was assigned a 10 percent disability rating for the two 
disabilities.  The disability was described as bilateral 
otitis media with recurrent ear infections and sinus 
congestion.

In February 1998, hearing loss in the left ear was added to 
the disability evaluation.  This was in keeping with the 
regulations then in effect for rating otitis media, which 
required that hearing loss disabilities be combined with 
ratings for otitis media.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1998).  The criteria used to evaluate disabilities 
involving otitis media were amended in May 1999.  From that 
point on, hearing loss was to be evaluated separately from 
otitis media.  See 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2002).  

As the veteran's claim for an increased rating for his 
original disability rating for otitis media, recurrent ear 
infections, sinus congestion and left ear hearing loss was on 
appeal at the time of the change in regulations, the issue of 
a separate disability rating for left ear hearing loss must 
be considered as part of the appeal.

The veteran has also maintained that he continued to suffer 
from increased pain associated with his service-connected 
cervical spine disability and service-connected headaches.  
The Board notes that the veteran was granted service 
connection for fibromyalgia in December 2002 and assigned a 
20 percent disability rating.  

The veteran originally sought entitlement to service 
connection for fibromyalgia in October 1996.  He has 
submitted medical evidence documenting his multiple 
complaints of pain, to include pain in the neck radiating to 
the shoulders, as well as headaches associated with the 
fibromyalgia.  In light of the veteran's grant of service 
connection for fibromyalgia, new examinations are needed to 
evaluate the veteran's claim for increased ratings for his 
cervical spine and headaches disabilities since pain is a 
critical element in the rating criteria for both of these 
disabilities.  It is necessary to attempt to attribute the 
veteran's symptomatology to the appropriate disability, if 
possible, to avoiding a pyramiding.  See 38 C.F.R. § 4.14 
(2002).  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), became effective during the pendency 
of this appeal.  VA has also issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
veteran was apprised of the provisions of the VCAA, and its 
implementing regulations, by way of a supplemental statement 
of the case (SSOC) issued in April 2002.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.  The United States Court of Appeals for 
Veterans Claims (Court) has strictly interpreted the 
requirements to provide the required notice and the duty to 
assist in the development of a claim.

The veteran was never provided the required notice in this 
case.  The April 2002 SSOC provided the veteran with the 
specific provisions of law and regulation relating to the 
VCAA, but there is no indication that the notice required by 
38 U.S.C.A. § 5103(a) (West 2002) was provided, namely the 
notice of what information/evidence the veteran must submit 
to complete and/or substantiate his claim, if any.  Such 
notice, specific to the issues involved, must be provided.  

Finally, the Board notes that the RO cited to a 1965 medical 
text for the proposition of establishing a normal range of 
motion for the cervical spine.  Further, the rating decision 
then added the values for the normal range of motion for the 
cervical spine through the several planes tested and derived 
a total.  The rating decision next added the several 
measurements of the veteran's range of motion on his last 
examination and provided a total for the several 
measurements.  A percentage of measurement was obtained by 
dividing the total measure of the veteran's range of motion 
by the total range of measure deemed to be normal by the 
medical text.  The rating decision then noted that the 
veteran had 60 percent of average motion.  This calculation 
was used to evaluate the veteran's possible entitlement to an 
increased rating for his cervical spine disability due to 
limitation of motion.

The Board is unaware of any authority that permits the use of 
the cited medical text, or the rating approach used by the RO 
in trying to determine the severity of the veteran's 
limitation of motion.  If there is authority for the use of 
the text and the rating method, it should be cited in a 
future rating decision if the RO continues to employ the same 
analysis.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim for 
the issues on appeal.  38 U.S.C.A. 
§ 5103(a) (West 2002).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who have treated him for 
the issues on appeal.  After 
securing the necessary release, the 
RO should obtain those records that 
have not been previously secured.  
The veteran should be advised that 
he need not submit duplicate copies 
of previously submitted medical 
records.  

3.  The veteran should be afforded 
VA orthopedic and neurology 
examinations.  All tests should be 
conducted, including X-rays, etc., 
which the examiners deem necessary.  
The examiners should review the 
results of any testing prior to 
completion of the report.  The 
entire claims file, including a copy 
of this remand, must be reviewed by 
the VA examiners.  All findings 
should be reported in detail.  
Following review of the claims file 
and examination of the veteran, the 
orthopedic examiner should provide 
findings that take into account all 
functional impairments, such as 
functional loss due to flare-ups, 
fatigability, incoordination, and 
pain on movements, due to the 
veteran's service-connected cervical 
spine disability.  Functional 
impairment due to service-connected 
disability should be equated to 
"slight," "moderate," or 
"severe" limitation of cervical 
spine motion.  

In regard to pain, both the 
orthopedic and neurology examiners 
are requested to evaluate the 
veteran's complaints of pain that 
can be attributed to his cervical 
spine and headache disabilities, as 
opposed to his service-connected 
fibromyalgia, if possible.  
Specifically, the examiners are 
requested to provide an opinion as 
to whether the veteran suffers from 
any type of cervical radiculopathy 
that can be attributed to his 
cervical spine disability as opposed 
to pain from fibromyalgia.  If any 
cervical spine radiculopathy is 
found as a result of service-
connected disability, the affected 
nerves and the disabling 
manifestations should be described 
in detail.  Additionally, the 
frequency and severity of the 
service-connected headache 
disability should be explained in 
detail by the examiner.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issues on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

